UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ( Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number : 333-148425 Structural Enhancement Technologies Corp. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 11-3460949 (IRS Employee Identification No.) 40 Marcus Avenue Hauppauge, NY 11788 (Address of principal executive offices) (631) 560-4108 (Registrants telephone number, including area code) (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated Filer  Non-accelerated filer  Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý The number of shares of common stock of the issuer outstanding as of November 22, 2010, was 24,039,472 shares of common stock. 16 TABLE OF CONTENTS Structural Enhancement Technologies Corp. Part I  Financial Information - Unaudited Item 1. Financial Statements Balance Sheets as of September 30, 2010, and December 31, 2009 5 Statements of Operations for the Nine Months Ended September 30, 2010, and 2009, and Cumulative from Inception6 Statements of Cash Flows for the Nine Months Ended September 30, 2010, and 2009, and Cumulative from Inception 7 Notes to the Financial Statements September 30, 2010, and 20099 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risks39 Item 4. Controls and Procedures39 Part II  Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds40 Item 3. Defaults Upon Senior Securities40 Item 4. Submission of Matters to a Vote of Security Holders40 Item 5. Other Information41 Item 6. Exhibits43 Item 1. Financial Statements STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2010, AND 2009 (Unaudited) Financial Statements- Balance Sheets as of September 30, 2010, and December 31, 2009 F-2 Statements of Operations for the Three and Nine months Ended September 30, 2010, and 2009, and Cumulative from Inception F-3 Statements of Cash Flows for the Nine months Ended September 30, 2010, and 2009, and Cumulative from Inception F-4 Notes to Financial Statements September 30, 2010, and 2009 F-6 STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (NOTE 2) AS OF SEPTEMBER 30, 2010, AND DECEMBER 31, 2009 (Unaudited) ASSETS As of As of September 30, December 31, Current Assets: Cash on hand $ 56 $ 1,780 Accounts receivable - Trade 6,911 1,675 Prepaid expenses - Consulting and rent 50,973 5,667 Total current assets 57,940 9,122 Property and Equipment: Office and computer equipment 13,682 13,682 Trailer 34,200 34,200 47,882 47,882 Less - Accumulated depreciation (23,968) (16,936) Net property and equipment 23,914 30,946 Other Assets: License agreement (net of accumulated amortization of $9,684 and $7,703, 1,460,355.00 in 2010, and 2009, respectively) 42,239 44,220 Trademark (net of accumulated amortization of $779 and $509 in 2010 337,588.00 and 2009, respectively) 780 1,050 Patents pending 5,000 - Goodwill 1,277,694 - Total other assets 1,325,713 45,270 Total Assets $ 1,407,567 $ 85,338 LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities: Checks in excess of bank balance 9,151 - Current portion of long-term debt 538,738 83,517 Accounts payable - Trade 161,762 134,146 Accrued liabilities 337,588 352,608 Due to related parties - Directors, officers, and stockholders 479,766 495,002 Promissory note - Environmental Infrastructure Holdings Corp. (formerly XIOM Corp.) - Related party 50,000 158,500 Short-term loan 100,000 50,000 Other current liabilities 50,000 - Total current liabilities 1,727,005 1,273,773 Long-term Debt, less current portion: Bank loan 73,718 138,495 Other long-term debt 218,433 - Total long-term debt 292,151 138,495 Total liabilities 2,019,156 1,412,268 Commitments and Contingencies Stockholders' (Deficit): Common stock, $0.0001 par value, 1,000,000,000 shares authorized; 6,639,472 and 2,145,094 shares issued and outstanding in 2010, and 2009, respectively 664 215 Additional paid-in capital 3,310,559 490,208 (Deficit) accumulated during the development stage (3,922,812) (1,817,353) Total stockholders' (deficit) (611,589) (1,326,930) Total Liabilities and Stockholders' (Deficit) $ 1,407,567 $ 85,338 - - The accompanying notes to financial statements are an integral part of this balance sheet. The accompanying notes to financial statements are an integral part of these balance sheets. STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) 307,604 (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (NOTE 2) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010, AND 2009, AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) THROUGH SEPTEMBER 30, 2010 (Unaudited) For Three Months Ended For Nine Months Ended Cumulative Cumulative September 30, September 30, From as of Inception 6/30/2010 12/31/2009 Revenues $ 12,926 $ 6,451 $ 25,383 $ 15,896 $ 45,778 $ 12,457 $ 20,395 Expenses: General and administrative 85,730 116,609 307,575 193,718 1,271,100 221,845 963,525 Stock-based compensation for issued stock options 269,125 - 1,226,625 - 1,226,625 957,500 - Professional fees paid by issued common stock 275,000 78,000 562,000 137,121 969,621 287,000 407,621 Depreciation and amortization 3,094 3,077 9,282 10,208 34,429 6,188 25,147 Total expenses 632,949 197,686 2,105,482 341,047 3,501,775 1,472,533 1,396,293 (Loss) from Operations (620,023) (191,235) (2,080,099) (325,151) (3,455,997) (1,460,076) (1,375,898) Other Income (Expense): Interest (expense) (11,212) (5,899) (25,360) (16,852) (110,014) (14,148) (84,654) (Loss) on asset purchase agreement - (356,801) - (356,801) Total Other Income (Expense) (11,212) (5,899) (25,360) (16,852) (466,815) (14,148) (441,455) Provision for Income Taxes - Net (Loss) $ (631,235) $ (197,134) $ (2,105,459) $ (342,003) $ (3,922,812) $ (1,474,224) $ (1,817,353) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ (0.11) $ (0.11) $ (0.53) $ (0.19) $ (0.50) Weighted Average Number of Common Shares Outstanding - Basic and Diluted 5,975,407 1,860,094 3,975,363 1,823,262 2,958,767 The accompanying notes to financial statements are an integral part of these statements. The accompanying notes to financial statements are an integral part of these statements. STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010, AND 2009, AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) THROUGH SEPTEMBER 30, 2010 (Unaudited) For the Nine Months Ended Cumulative Cumulative From September 30, From Inception Through Inception December 31, 2009 Operating Activities: Net (loss) $ (2,105,459) $ (342,003) $ (3,922,812) (1,817,353) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation and amortization 9,282 10,208 34,430 25,148 Loss on asset purchase agreement - - 356,801 356,801 Impact of recapitalization from reverse merger - - 54,797 54,797 Common stock issued for services and compensation 562,000 137,121 969,621 407,621 Stock-based compensation for issued stock options 1,226,625 - 1,226,625 - Changes in net assets and liabilities- Accounts receivable - Trade (5,236) (1,414) (6,911) # (1,675) Prepaid expenses (45,306) (4,788) (50,973) (5,667) Security deposit and other - (89) - - Accounts payable - Trade 17,750 41,788 151,896 134,146 Accrued liabilities (31,822) 53,681 320,786 352,608 Net Cash (Used in) Operating Activities (372,166) (105,496) (865,740) (493,574) Investing Activities: Purchases of equipment - - (47,882) (47,882) Asset purchase agreement - (15,000) (360,000) (360,000) Partial repayment of purchase price - Asset purchase agreement - - 3,199 3,199 License agreement - - (25,000) (25,000) Trademark - (568) (1,559) (1,559) Net Cash (Used in) Investing Activities - (15,568) (431,242) (431,242) Financing Activities: Proceeds from long-term debt - - 400,000 400,000 Payments of principal on long-term debt (61,122) (60,163) (239,110) (177,988) Checks in excess of bank balance 9,151 9,151 Issuance of common stock for cash - - 1,082 1,082 Proceeds from promissory note - EIHC - Related Party - - 158,500 158,500 Proceeds from loans from unrelated party - - 7,675 7,675 Payments on loans from unrelated party - - (7,675) (7,675) Proceeds from loans from related parties - Directors and stockholders 372,588 - 881,090 508,502 Payments on loans from related parties - Directors and stockholders (175) - (13,675) (13,500) Proceeds from short-term loan 50,000 182,591 100,000 50,000 Net Cash Provided by Financing Activities 370,442 122,428 1,297,038 926,596 Net Increase (Decrease) in Cash (1,724) 1,364 56 1,780 Cash - Beginning of Period 1,780 1,749 - - Cash - End of Period $ 56 $ 3,113 $ 56 1,780 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ 4,258 $ 16,852 $ 81,694 $ 77,436 Income taxes $ - $ - $ - $ - STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010, AND 2009, AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) THROUGH SEPTEMBER 30, 2010 (Unaudited) Supplemental Information of Noncash Investing and Financing Activities: Effective February 2, 2007, the Company issued 451,193 shares of its common stock (post reverse stock split) in connection with a master licensing agreement with Environmental Infrastructure Holdings Corp. (fka XIOM Corp.) valued at $26,923. On September 16, 2008, the Company issued 61,387 shares of common stock (post reverse stock split) for professional services valued at $55,000. As part of the reverse merger transaction effected on September 16, 2008, former Directors and officers of the Company forgave the amount of $18,435 owed to them. The amount forgiven of $18,435 has been classified as additional paid-in capital in the acc On February 9, 2009, the Company issued 15,000 shares of common stock (post reverse stock split) for professional services valued at $50,000. On June 19, 2009, the Company issued 5,500 shares of common stock (post reverse stock split) for professional services valued at $84,121. On August 20, 2009, the Company issued 100,625 shares of common stock (post reverse stock split) for professional services valued at $78,000. On October 9, 2009, the Company issued 137,500 shares of common stock (post reverse stock split) for professional services valued at $75,000. On November 9, 2009, the Company issued 60,000 shares of common stock (post reverse stock split) for professional services valued at $48,000. On November 12, 2009, the Company issued 35,000 shares of common stock (post reverse stock split) for professional services valued at $17,500. On January 22, 2010, the Company issued 80,000 shares of common stock (post reverse stock split) for consulting services valued at $40,000. On January 27, 2010, the Company issued 7,500 shares of common stock (post reverse stock split) to an employee and to an officer as compensation for services valued at $75,000. On February 1, 2010, the Company issued 89,000 shares of common stock (post reverse stock split) for consulting services valued at $44,500. On February 1, 2010, the Company issued 50,000 shares of common stock (post reverse stock split) valued at $25,000 to shareholders as payment on debt owed to the shareholders. On February 1, 2010, the Company issued 40,000 shares of common stock (post reverse stock split) to a Director and officer as compensation for services valued at $20,000. On February 12, 2010, the Company issued 110,000 shares of common stock (post reverse stock split) as payment of $55,000 on a promissory note. On February 25, 2010, the Company issued 15,000 shares of common stock (post reverse stock split) for consulting services valued at $7,500. On March 4, 2010, the Company issued 107,000 shares of common stock (post reverse stock split) as payment of $53,500 on a promissory note. On March 11, 2010, a Director of the Company exercised 100,000 options in a cashless transaction, and was issued 72,223 shares of common stock (post reverse stock split) valued at $82,000. On May 13, 2010, the Company issued 500,000 shares of common stock (post reverse stock split) valued at $456,000 to the shareholders of Reflectkote as required under the Asset Purchase Agreement with Reflectkote. On May 14, 2010, the Company issued 20,000 shares of common stock (post reverse stock split) for the partial payment of $24,000 on accounts payable. On May 19, 2010, the Company issued 200,000 shares of common stock (post reverse stock split) for consulting services valued at $100,000. On May 19, 2010, the Company issued 800,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company for partial payment of $400,000 on loans from these related parties. On July 23, 2010, the Company issued 100,000 shares of common stock (post reverse stock split) to a Consultant for services to be rendered. The transaction is valued at $50,000. On July 27, 2010, the Company issued 34,286 shares of common stock (post reverse stock split) to a related party for services rendered. The value of the transaction was $12,000. On July 27, 2010, the Company issued 19,330 shares of common stock (post reverse stock split) to a related party for services rendered. The value of the transaction was $6,675. On July 27, 2010, the Company issued 750,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company regarding an employment agreement. The transaction was valued at $75,000. On July 27, 2010, the Company issued 500,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company regarding an employment agreement. The transaction was valued at $50,000. On July 27, 2010, the Company issued 500,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company regarding an employment agreement. The transaction was valued at $50,000. On July 27, 2010 the Company issued 250,000 shares of common stock (post reverse stock split) to a Consultant for services to be rendered. The value of the transaction was $25,000. On July 27, 2010 the Company issued 250,000 shares of common stock (post reverse stock split) to a Consultant for services rendered. The value of the transaction was $25,000. The accompanying notes to financial statements are an integral part of these statements . STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010, AND 2009, AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) THROUGH SEPTEMBER 30, 2010 (Unaudited) For the Nine Months Ended Cumulative Cumulative From September 30, From Inception Through Inception December 31, 2009 Operating Activities: Net (loss) $ (2,105,459) $ (342,003) $ (3,922,812) (1,817,353) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation and amortization 9,282 10,208 34,430 25,148 Loss on asset purchase agreement - - 356,801 356,801 Impact of recapitalization from reverse merger - - 54,797 54,797 Common stock issued for services and compensation 562,000 137,121 969,621 407,621 Stock-based compensation for issued stock options 1,226,625 - 1,226,625 - Changes in net assets and liabilities- Accounts receivable - Trade (5,236) (1,414) (6,911) # (1,675) Prepaid expenses (45,306) (4,788) (50,973) (5,667) Security deposit and other - (89) - - Accounts payable - Trade 17,750 41,788 151,896 134,146 Accrued liabilities (31,822) 53,681 320,786 352,608 Net Cash (Used in) Operating Activities (372,166) (105,496) (865,740) (493,574) Investing Activities: Purchases of equipment - - (47,882) (47,882) Asset purchase agreement - (15,000) (360,000) (360,000) Partial repayment of purchase price - Asset purchase agreement - - 3,199 3,199 License agreement - - (25,000) (25,000) Trademark - (568) (1,559) (1,559) Net Cash (Used in) Investing Activities - (15,568) (431,242) (431,242) Financing Activities: Proceeds from long-term debt - - 400,000 400,000 Payments of principal on long-term debt (61,122) (60,163) (239,110) (177,988) Checks in excess of bank balance 9,151 9,151 Issuance of common stock for cash - - 1,082 1,082 Proceeds from promissory note - EIHC - Related Party - - 158,500 158,500 Proceeds from loans from unrelated party - - 7,675 7,675 Payments on loans from unrelated party - - (7,675) (7,675) Proceeds from loans from related parties - Directors and stockholders 372,588 - 881,090 508,502 Payments on loans from related parties - Directors and stockholders (175) - (13,675) (13,500) Proceeds from short-term loan 50,000 182,591 100,000 50,000 Net Cash Provided by Financing Activities 370,442 122,428 1,297,038 926,596 Net Increase (Decrease) in Cash (1,724) 1,364 56 1,780 Cash - Beginning of Period 1,780 1,749 - - Cash - End of Period $ 56 $ 3,113 $ 56 1,780 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ 4,258 $ 16,852 $ 81,694 $ 77,436 Income taxes $ - $ - $ - $ - STRUCTURAL ENHANCEMENT TECHNOLOGIES CORP. (FORMERLY EXTREME MOBILE COATINGS WORLDWIDE CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010, AND 2009, AND CUMULATIVE FROM INCEPTION (JULY 28, 2004) THROUGH SEPTEMBER 30, 2010 (Unaudited) Supplemental Information of Noncash Investing and Financing Activities: Effective February 2, 2007, the Company issued 451,193 shares of its common stock (post reverse stock split) in connection with a master licensing agreement with Environmental Infrastructure Holdings Corp. (fka XIOM Corp.) valued at $26,923. On September 16, 2008, the Company issued 61,387 shares of common stock (post reverse stock split) for professional services valued at $55,000. As part of the reverse merger transaction effected on September 16, 2008, former Directors and officers of the Company forgave the amount of $18,435 owed to them. The amount forgiven of $18,435 has been classified as additional paid-in capital in the acc On February 9, 2009, the Company issued 15,000 shares of common stock (post reverse stock split) for professional services valued at $50,000. On June 19, 2009, the Company issued 5,500 shares of common stock (post reverse stock split) for professional services valued at $84,121. On August 20, 2009, the Company issued 100,625 shares of common stock (post reverse stock split) for professional services valued at $78,000. On October 9, 2009, the Company issued 137,500 shares of common stock (post reverse stock split) for professional services valued at $75,000. On November 9, 2009, the Company issued 60,000 shares of common stock (post reverse stock split) for professional services valued at $48,000. On November 12, 2009, the Company issued 35,000 shares of common stock (post reverse stock split) for professional services valued at $17,500. On January 22, 2010, the Company issued 80,000 shares of common stock (post reverse stock split) for consulting services valued at $40,000. On January 27, 2010, the Company issued 7,500 shares of common stock (post reverse stock split) to an employee and to an officer as compensation for services valued at $75,000. On February 1, 2010, the Company issued 89,000 shares of common stock (post reverse stock split) for consulting services valued at $44,500. On February 1, 2010, the Company issued 50,000 shares of common stock (post reverse stock split) valued at $25,000 to shareholders as payment on debt owed to the shareholders. On February 1, 2010, the Company issued 40,000 shares of common stock (post reverse stock split) to a Director and officer as compensation for services valued at $20,000. On February 12, 2010, the Company issued 110,000 shares of common stock (post reverse stock split) as payment of $55,000 on a promissory note. On February 25, 2010, the Company issued 15,000 shares of common stock (post reverse stock split) for consulting services valued at $7,500. On March 4, 2010, the Company issued 107,000 shares of common stock (post reverse stock split) as payment of $53,500 on a promissory note. On March 11, 2010, a Director of the Company exercised 100,000 options in a cashless transaction, and was issued 72,223 shares of common stock (post reverse stock split) valued at $82,000. On May 13, 2010, the Company issued 500,000 shares of common stock (post reverse stock split) valued at $456,000 to the shareholders of Reflectkote as required under the Asset Purchase Agreement with Reflectkote. On May 14, 2010, the Company issued 20,000 shares of common stock (post reverse stock split) for the partial payment of $24,000 on accounts payable. On May 19, 2010, the Company issued 200,000 shares of common stock (post reverse stock split) for consulting services valued at $100,000. On May 19, 2010, the Company issued 800,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company for partial payment of $400,000 on loans from these related parties. On July 23, 2010, the Company issued 100,000 shares of common stock (post reverse stock split) to a Consultant for services to be rendered. The transaction is valued at $50,000. On July 27, 2010, the Company issued 34,286 shares of common stock (post reverse stock split) to a related party for services rendered. The value of the transaction was $12,000. On July 27, 2010, the Company issued 19,330 shares of common stock (post reverse stock split) to a related party for services rendered. The value of the transaction was $6,675. On July 27, 2010, the Company issued 750,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company regarding an employment agreement. The transaction was valued at $75,000. On July 27, 2010, the Company issued 500,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company regarding an employment agreement. The transaction was valued at $50,000. On July 27, 2010, the Company issued 500,000 shares of common stock (post reverse stock split) to a Director and to an officer of the Company regarding an employment agreement. The transaction was valued at $50,000. On July 27, 2010 the Company issued 250,000 shares of common stock (post reverse stock split) to a Consultant for services to be rendered. The value of the transaction was $25,000. On July 27, 2010 the Company issued 250,000 shares of common stock (post reverse stock split) to a Consultant for services rendered. The value of the transaction was $25,000. The accompanying notes to financial statements are an integral part of these statements. (1) Summary of Significant Accounting Policies Basis of Presentation and Organization Structural Enhancement
